Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 13, 1993, convicting defendant, after jury trial, of murder in the second degree (two counts), conspiracy in the second degree, and criminal facilitation in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 15 years to life on the murder counts, to run concurrently with concurrent terms of 121/2 to 25 years and 71/2 to 15 years, respectively, on the conspiracy and criminal facilitation counts, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, defendant’s guilt of the crimes charged was proven beyond a reasonable doubt (People v Malizia, 62 NY2d 755, cert denied 469 US 932), and, upon an independent review of the facts, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The jury reasonably concluded that defendant’s agreement with his employer to procure an individual to carry out two murders, his bringing together the actual shooter and his employer, his expectation and receipt of compensation for his actions, and his presence at the scene when the murders took place, constituted adequate proof of defendant’s guilt of intentional murder (see, People v King, 180 AD2d 758, lv denied 79 NY2d 1051). Defendant concedes his guilt of criminal facilitation in the second *8degree, and his agreement with his employer to cause the performance of conduct constituting a class A felony constitutes adequate proof of defendant’s guilt of conspiracy in the second degree (Penal Law § 105.15). While defendant attempted to temper his initial statement to the police regarding his participation in the crimes charged with additional details tending to minimize his participation, the jury’s determinations of fact and credibility, not unreasonable, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350, 352). Concur—Rubin, J. P., Kupferman, Asch and Tom, JJ.